Citation Nr: 1031859	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a left knee disability.

2.  Entitlement to service connection for a disability manifested 
by liver damage.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a depressive disorder, 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 
1968.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that, in a February 1996 rating decision, the 
RO denied the Veteran's claim of service connection for a 
depressive disorder on a direct basis.  The Veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been adjudicated previously unless new 
and material evidence is presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  However, according to her notice 
of disagreement, the Veteran is now claiming service connection 
for a depressive disorder as secondary to PTSD, and not on a 
direct basis.  Thus, the issue is as stated on the title page.

The Veteran, in her VA Form 9, Appeal to Board of Veterans' 
Appeals, indicated that she desired a hearing before the Board in 
order to present testimony on the issue on appeal.  However, the 
Veteran failed to appear for her scheduled hearing in July 2010, 
and no request to reschedule that hearing has been received.  38 
C.F.R. § 20.704(d).  Accordingly, adjudication of the Veteran's 
appeal will proceed at this time.

The issues of entitlement to service connection for a 
right knee disability and entitlement to a temporary total 
disability evaluation have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
left knee disability.

2.  Evidence added to record since the RO's January 2004 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for a left knee disability and does not raise a 
reasonable possibility of substantiating that claim.

3.  There is no competent medical diagnosis of a disability 
manifested by liver damage which could be attributed to the 
Veteran's military service.

4.  There is no competent diagnosis of PTSD which could be 
attributed to active service.

5.  The weight of the evidence is against a chronic depressive 
disorder being present in service or for years post service; the 
weight of the evidence is a against a current depressive disorder 
continuing from service to the present or otherwise being 
causally related to service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's 
claim of entitlement to service connection for a left knee 
disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has not been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).

3.  A disability manifested by liver damage was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306 (2009).

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306 (2009).

5.  Depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim).  It need 
not describe the VA's evaluation of the veteran's particular 
claim.").  

The RO sent the Veteran VCAA notice letters dated in August 2005 
and March 2006.  The letters, in pertinent part, explained the 
evidence necessary to substantiate the Veteran's claims for 
service connection for a disability manifested by liver damage, 
for PTSD, and for a depressive disorder, and her petition to 
reopen her previously denied claim of entitlement to service 
connection for a left knee disability, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed her of her and VA's respective duties for obtaining 
evidence. 

The Board also finds that the March 2006 VCAA notification letter 
complied with Kent for the Veteran's petition to reopen.  This 
letter specifically informed the Veteran what evidence would be 
necessary to substantiate elements required to establish service 
connection.  The Veteran was also told to submit evidence 
pertaining to the reason her claim of entitlement to service 
connection for a left knee disability was previously denied, and 
the letter notified the Veteran of the reason for the prior final 
denial (i.e., the elements of the service connection claims that 
were deficient).  

In addition, a separate March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of her 
claims.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.


New and Material Evidence 

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).   As the current petition to reopen was 
received in July 2005, the new version of the regulation is 
applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new evidence 
is evidence not previously submitted to agency decision-makers.  
Material evidence is evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Analysis

The Veteran's claim of entitlement to service connection for a 
left knee disability was initially denied by the RO in a January 
2004 rating decision.  The rating decision was not appealed and 
is therefore final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The January 2004 rating decision denied the Veteran's claim of 
entitlement to service connection for a left knee disability on 
the basis that there was no evidence of a left knee disability 
during service or of a relationship between the Veteran's left 
knee disability and her service.  

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  The Veteran's VA medical records, 
as well as her multiple statements, are not cumulative and 
redundant of the evidence in the claims file at the time of the 
last final rating decision.  Thus, that evidence is considered 
"new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's claimed left 
knee disability was incurred or aggravated during her military 
service, and there was no other evidence to corroborate her 
assertions of a relationship to service.   In effect, the RO 
found the weight of the evidence against a causal link to 
service.

Newly obtained medical records, to the extent they have addressed 
the left knee, have referred to diagnosis or treatment of a left 
knee disorder, and have not addressed etiology of the disorder as 
related to service.  In particular, a May 2006 VA treatment 
record indicates that the Veteran has left knee pain and swelling 
subsequent to a fall in February 2006.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder are 
not service connected where they are clearly attributable to 
intercurrent causes).  

The Board is mindful of the Veteran's assertions that she is 
entitled to service connection because she has a left knee 
disability.  Additionally, the Board acknowledges that the 
Veteran has repeatedly asserted that her left knee disability 
began during her service in the military, or is related to events 
during her service.  However, such statements must be considered 
in the context of the record as a whole to determine whether it 
raises a reasonable possibility of substantiating the claim.  In 
this regard, there is no evidence of etiology related to service 
beyond the Veteran's bare assertions (which are not new) that she 
was treated for a left knee disability during her military 
service.  

Ultimately, evidence received since the last prior final denial 
of the Veteran's left knee disorder claim only relate to 
diagnosis or treatment for a left knee disorder, and as such do 
not relate to an unestablished fact necessary to substantiate the 
claim.  A current knee disability was established prior to the 
last prior final denial of the claim.  The Veteran's assertions 
of etiology related to service are not new.  Merely reiterating 
previously made arguments, without independent verification of 
this, is insufficient grounds to reopen the claim.  Cf. Bostain 
v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision maker 
at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).
As such, in the absence of new evidence relating to an 
unestablished fact necessary to substantiate the claim, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material evidence 
has not been presented, and the claim cannot be reopened.  
38 C.F.R. § 3.156(a).  


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence, provided symptoms of such 
disability are within the ambit of lay competence to identify or 
to identify as symptoms of the disability in question).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  In this regard, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may not ignore a veteran's testimony simply 
because he or she is an interested party and stands to gain 
monetary benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  The Board is not required to accept an 
appellant's uncorroborated account of her active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made, and because 
the Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis of 
PTSD, will vary depending upon whether the veteran engaged in 
combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
his service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged in 
combat with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of any 
ordinary indicators of combat service may, in appropriate cases, 
support a reasonable inference that he did not engage in combat; 
such absence may properly be considered "negative evidence" even 
though it does not affirmatively show that he did not engage in 
combat.  Id.  

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The Board notes that effective for claims pending on July 13, 
2010, 38 C.F.R. § 3.304 was again amended to liberalize in some 
cases the evidentiary standard for establishing the required in-
service stressor.  The amendment specifies that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  The paragraph, ''fear of hostile military 
or terrorist activity'' means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39852 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3))

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of its 
obligations to assess the credibility and probative value of the 
other evidence."  Also in Doran (and in West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to 
"Evidence of Stressors in Service" to read, in pertinent part, 
... "[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  Since 
the M21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" generally means that the "appellant's testimony, by 
itself, cannot establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 
Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

There are exceptions to this general rule - including when the 
claim is predicated on an alleged personal assault.  In these 
limited situations, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal 
assault, the existence of a stressor in service does not have to 
be proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).



Analysis

Liver Damage

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for a 
disability manifested by liver damage.  The Veteran has not been 
diagnosed as having a disability manifested by liver damage.  In 
this regard, the Board points out that the Veteran's service 
treatment records do not show any complaints or diagnoses of 
liver damage or related disability.  See 38 C.F.R. § 3.303(a).  
Post-service VA treatment records also are negative for evidence 
of treatment for or diagnoses of a disability manifested by liver 
damage.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
(a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between such Veteran's 
service and the disability).  See also  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (stating that "Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").   
Thus, there currently is no persuasive medical nexus evidence of 
record indicating the Veteran developed a disability manifested 
by liver damage during or as a result of her service in the 
military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(holding that, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

While the record reflects that the Veteran has a history of 
alcohol abuse, and alcohol abuse itself may be causally related 
to liver damage, alcohol abuse is condition barred from service 
etiology or service connection.  38 C.F.R. § 3.301 (2009).  As 
such, there is no basis in this case for service connection for 
liver damage based on alcohol abuse.  

The Veteran has not shown that she has the expertise required to 
diagnose a disability manifested by liver damage.  Espiritu; 
Buchanan; cf., Jandreau.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between this claimed 
disability and her active service or service-related disability.  
Id.  While the Veteran's contentions have been considered 
carefully and are cognizable to support the presence of asserted 
symptoms, these contentions are outweighed by the absence of 
medical evidence of liver damage due to causes other than alcohol 
abuse.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

PTSD

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.

The Veteran has not been diagnosed with PTSD.  The Veteran's 
service treatment records do not show any evidence of treatment 
for or a diagnosis of PTSD.  Although the Veteran was seen for 
complaints of excess worry and difficulty sleeping associated 
with headaches and dizziness, she was diagnosed with a transient 
situational personality disorder; the Board points out that 
personality disorders are considered to be developmental in 
nature.  See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital or 
developmental defect is not considered a disease for purposes of 
VA disability compensation and, consequently, cannot be service 
connected as a matter of law).  See, too, Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Her psychiatric evaluation at discharge 
was normal and no treatment was required.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation ... ."). 

Additionally, post-service VA treatment records are negative for 
evidence of treatment for or a diagnosis of PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the existence 
of a disability and a connection between such veteran's service 
and the disability).

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of her service, nor is 
there any medical evidence of record demonstrating that the 
Veteran has PTSD as a result of her service.  While the Board 
finds that the Veteran is competent to report on medical 
evaluations of PTSD or to states of body or mind that may be 
symptoms of disability, she is not competent to identify these 
states of body or mind as representative of PTSD, because PTSD is 
a condition requiring of medical expertise for its evaluation and 
diagnosis, and hence lies outside lay competence for these 
purposes.  Buchanan; Espiritu; cf., Jandreau.  Accordingly, 
because the Veteran, as a lay person, is not competent to 
identify PTSD based on her present symptoms or based on her past 
experiences, the Veteran's assertions that she has PTSD related 
to in-service stressors are not cognizable to support her claim 
for PTSD.  Rucker.
 
Because the Veteran's contentions of current PTSD related to 
service are not cognizable to support the presence of PTSD 
related to service to support her claim for service connection 
for PTSD, the case does not present evidence to equal or overcome 
the medical evidence of record showing that the Veteran does not 
currently have PTSD which could be attributed to active service.  
Thus, with the weight of the evidence against the presence of the 
necessary element of a current diagnosis of PTSD to support the 
claim, the preponderance of the evidence against the Veteran's 
PTSD claim, and the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009); Boyer; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Depressive Disorder

The Veteran has claimed service connection for a depressive 
disorder as secondary to her claimed PTSD.  However, because 
there has been no demonstration, by competent clinical evidence, 
that the Veteran has current PTSD attributable to her military 
service, and because on this basis service connection PTSD is 
herein denied, in turn, she cannot link her depressive disorder 
to her service as secondary to her claimed PTSD.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448; see Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and that 
there is 'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  Similarly, because service 
connection has not been established for any other disability 
service connection for a depressive disorder may not currently be 
established as secondary to any other disability.  38 C.F.R. 
§ 3.310.  As such, there is a preponderance of the evidence 
against her claim and, in turn, the benefit-of-the-doubt rule 
does not apply for the claim on a secondary basis.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Considering the claim for service connection for a depressive 
disorder on a direct basis, the Board notes the absence of 
cognizable evidence of depression being present as a chronic 
condition in service, or being resent on a continuing basis from 
service to the present.   Service treatment records show that the 
Veteran was assessed in service with transient situational 
personality disturbance.  Manifesting symptoms noted in service 
treatment records included being depressed, confused, frustrated, 
unstable, and resentful.  While anxiety and depression were 
observed, they were found upon service medical assessment to be 
transient and situational, and hence were not found to be chronic 
conditions.  

Personality disorders, such as those identified in the Veteran's 
service and post-service records, are considered developmental 
defects by VA regulation and as such are not diseases or injuries 
within the meaning of applicable legislation, and hence not 
subject to service connection.  38 C.F.R. § 3.303(c).

While the Veteran may be competent to address the presence of 
symptoms of depression, and thus may be competent to assert that 
those symptoms have been present from service to the present, to 
support the claim on the basis of continuity of symptomatology, 
she has not done so in this case.  Buchanan.  Rather, as she 
asserted in a July 2005 submission, she is an abuser of drugs and 
associates her depression with drug abuse.  While she then 
asserted that she is "a drug abuser when in deep depression," 
that direction of causality is not supported in the record other 
than by her own assertions.  As already noted, conditions claimed 
as due to substance abuse are generally barred from service 
connection, on a misconduct basis.  38 C.F.R. § 3.301.  

The Board also notes that the Veteran has been diagnosed with a 
personality disorder with borderline, histrionic, and antisocial 
traits, including upon VA psychiatric evaluation for treatment 
purposes in September 2000.  These characterological disorders, 
when taken together with her history of polysubstance abuse, 
weigh strongly against her credibility for purposes of making 
assertions to support her claims for benefits.  Caluza.  
Accordingly, in the absence of corroboration of a depressive 
disorder being present from service to the present, the Board 
finds that the Veteran's less than direct assertions of a 
depressive disorder being present from service are to be accorded 
very little weight in the present adjudication.  

With so little weight of evidence  to support the claim for 
service connection for a depressive disorder on a direct basis, 
and with the absence of diagnosed chronic depression in service 
or proximate to service, and with the absence of continuity of 
medical or treatment records for depression from service to the 
present, the Board finds that the evidence preponderates against 
a depressive disorder having begun as a chronic condition in 
service, or having continued from service to the present, or 
otherwise being causally related to service.  Thus, the evidence 
preponderates against the claim for service connection for a 
depressive disorder on a direct basis.  38 C.F.R. § 3.303; Boyer.  
The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



ORDER

The petition to reopen the claim for service connection for a 
left knee disability is denied.

Entitlement to service connection for a disability manifested by 
liver damage is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a depressive disorder is 
denied.




____________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


